MEMORANDUM OPINION
PER CURIAM.
Plaintiffs, Mid-South Wood Inc., an Alabama Corporation; Timberland Harvesters, Inc.; and Mike Thompson, doing business as Mt. Vernon Logging, appeal from an order of the district court granting summary judgment to defendants, Bobby Shannon, individually and in his official capacity as County Executive of Benton County, Tennessee; Jimmy Thornton, in his official capacity as County Executive of Benton County, Tennessee; J.D. Bond, in his official capacity as the Road Superintendent of Benton County. Tennessee; and Benton County. Tennessee.
Having had the benefit of oral argument and having carefully considered the record on appeal, the briefs of the parties, and the applicable law, we are not persuaded that the district court erred in granting summary judgment to defendant.
*201Because the reasoning which supports judgment for defendants has been articulated by the district court, the issuance of a detailed written opinion by this court would be duplicative and serve no useful purpose. Accordingly, the judgment of the district court is affirmed upon the reasoning employed by that court in its Order granting summary judgment filed on August 2,1999.